On petition for rehearing our attention is called to the fact that we, in our original opinion in this case, referred to the attorney prosecuting for the State at the request of the State's Attorney and also probably as employed counsel as "Assistant State's Attorney," when in fact such attorney was not de jure an assistant State's Attorney. We consider this of little importance *Page 404 
but correct the original opinion in this regard and deny rehearing.
So ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.